 MICHAUD BUS LINES, INC.Michaud Bus Lines, Inc., Continental Bus Sales,Inc., J.A. Michaud Enterprises,Inc.andAmalga-mated Transit Union,Division 1170,AFL-CIO.Case 1-CA-5719May 2, 1968DECISION AND ORDERBy CHAIRMANMCCULLOCHAND MEMBERS BROWNAND JENKINSOn September 19, 1967, Trial Examiner DavidLondon issued his Decision in the above-entitledproceeding, finding that Respondent Michaud BusLines, Inc.,' had engaged in and was engaging incertain unfair labor practices and recommendingthat it cease and desist therefrom and take certainaffirmative action, as set forth in the attached TrialExaminer'sDecision.Thereafter, the afforesaidRespondent and the General Counsel filed excep-tions to the Trial Examiner's Decision and support-ing briefs.Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions, thebriefs,and the entire record' in the case, andhereby adopts the findings, conclusions, and recom-mendationsof the TrialExaminerwith the follow-ing modifications.The General Counsel has excepted to the TrialExaminer's refusal to order, as a remedy for the un-lawful refusal to bargain which he found, thatRespondent honor the unexpired collective-bar-gainingcontractbetweenitspredecessor,Gloucester Auto Bus Company, and the ChargingIThe Trial Examiner found that only Respondent Michaud Bus Lines,Inc., is involved in this case.Although the other named Respondents are re-lated to Michaud Bus Lines,Inc , theironly role was to transferthe assetsfrom GloucesterAutoBus Company to Michaud Bus Lines, Inc'On January 11, 1968, subsequent to the issuance of theTrial Ex-aminer's Decision,Respondent filed a letter with the Board in the nature ofa motion to dismiss,stating that it had sold the formerAutoBus operationto a third party,and that the Massachusetts Departmentof PublicUtilitieshad approved the transferof the certificate of public convenience andnecessity to the third party, which is now providing the servicesformerlyperformed by Respondent over the routes originally servicedby Auto Bus.Respondent asserts that as a consquence the case hasbecome mootGeneral Counsel has filed an"Oppositionto Respondent's Motion toDismiss"The General Counsel does not dispute the facts set forth in193Party, Amalgamated Transit Union, Division 1170,AFL-CIO, and compensate the employees for lossof pay and other benefits suffered as the result ofRespondent's unlawful unilateral change in termsand conditions of employment.We find partialmerit in theGeneral Counsel's exceptions.As Respondentisno longer operating the busi-ness which it acquired from Gloucester Auto BusCompany, we deem inappropriatean order requir-ing Respondentto adhere to the collective-bargain-ing contract of its predecessor for its unexpiredterm.3 However, an order requiring Respondent tomake the employees in the unit whole for lossescaused by Respondent's unilateralchanges in work-ing conditions is necessary to restorethestatus quoanteand toinsure a meaningfulremedy." The TrialExaminer refused to make such a recommendationbecause he found that the collective-bargainingcontract with the Amalgamated Transit Union nolonger contained any wage provisionsas the resultofAuto Bus' failure to obtain renewal of itsGloucester school contract. In making this finding,the Trial Examiner overlooked the fact that the col-lective-bargaining agreement provided for the can-cellation of existing rates and restoration of the pre-July 1, 1966, wage rates, at the option of the Com-pany, if Auto Bus was not awarded the Gloucesterschool contract. On September 1, 1966, Auto BusnotifiedAmalgamated that, if Auto Bus failed toreceive the school contract, wage rates wouldreturn to the pre-July 1, 1966, level. Thus, the con-tract does contain wage rates and loss of pay result-ing from Respondent's unilateral changes is readilyascertainable.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner, and herebyorders that Respondent, Michaud Bus Lines, Inc.,Salem,Massachusetts, its officers, agents, succes-sors, and assigns, shall take the action set forth inRespondent's letter,but denies that the matter has become moot andreiterates the need for the remedial order requested in his exceptions andsupporting brief As the fact of the transfer of the former Auto Bus opera-tion is not disputed,we accept it and incorporate in the record Respon-dent's letter and the answer theretoHowever, wereject Respondent's con-tention that the case has become moot and should be dismissed A remedialorder is still necessary to remedy the unfair labor practices committed'We find it unnecessary to decide whether, as contended by the GeneralCounsel, a successor should be required,to give force and effect to itspredecessor's collective-bargaining contract for its unexpired term underthe Supreme Court decision inWiley &Sons v Livingston, 376 U.S. 543aOverntte TransportationCo v N L R B, 372F.2d 765 (C.A. 4), enfg157 NLRB 1153,Valleydale Packers, Inc, of Bristol,162 NLRB 1486.171 NLRB No. 21 194DECISIONSOF NATIONALLABOR RELATIONS BOARDtheTrialExaminer'sRecommended Order, ashereinmodified:1.Delete paragraphs 2(b) and(c) of the TrialExaminer'sRecommended Order and substitute thefollowing:"(b)Make whole all the persons employed inthe appropriate unit for any loss of pay or otherbenefitsthey mayhave suffered as a result of theunilateral changes in working conditions from Oc-tober10,1966,to the date when Respondentceased to operate the Gloucester routes.'"(c) Preserve and, upon request,make availableto the Board or its agents,for examination andcopying, all payroll records, social security paymentrecords,timecards,personnel records and reports,and all other records relevant or necessary tofacilitatea determination of whatever paymentsmay be required to make the employees whole."(d) Promptlyupon receipt from the RegionalDirector for Region 1 of the copies of the notice at-tached hereto,marked"Appendix,"'cause suchcopies to be signed by a representative of theRespondent,and mail copies of said notice toAmalgamatedTransitUnion,Division1170,AFL-CIO,and to all employees in the appropriateunitwho were employed by Respondent at theGloucester operation subsequent to, and including,October 10,1966.7"(e) Notify the Regional Director for Region 1,inwriting,within 10 days from the date of thisOrder,what steps have been taken to complyherewith."2.Add thefollowing to the Notice attached tothe Recommended Order:WE WILL make whole all persons employedin the appropriate unit for any loss of pay orother benefits they may have suffered as aresult of the unilateral changes in working con-ditions from October 10, 1966,to the datewhen we disposed of the Gloucester operation.'Reimbursementshall bemadein accordance with F W. WoolworthCompany,90 NLRB 289, andIsis Plumbing & Heating Co,138 NLRB 7166 In the eventthat thisOrder is enforced by a decreeof a United StatesCourt of Appeals,there shall be substitutedfor the words "a Decision andOrder"in theAppendix the words "a Decree of the UnitedStatesCourt ofAppeals Enforcing an Order."I In view of the fact thatRespondent is no longer operating theGloucesterfacilities and the present operatormay beunwilling to post thisnotice in the terminal,we are requiring Respondentto mail copies of thenoticeto theemployees affected by itsunlawfulconductTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEDAVID LONDON,Trial Examiner:Upon a chargefiled November 16, 1966,by Amalgamated TransitUnion,Division 1170,AFL-CIO("the Union"),the General Coulsel of the National Labor Rela-tions Board, by the Regional Director for Region 1,issued a complaint on February 24, 1967,allegingthat the three Respondent corporations named inthe caption constituted a single employer-and assuch engaged in violations of Section 8(a)(1) and(5)of the National Labor Relations Act, asamended ("the Act"). Respondents duly filed theirjoint answer denying that they consituteda singleemployer and that they had been guilty of any un-fair labor practice.Pursuant to due notice, a hearing in the above-entitled matter was held before the Trial Examinerat Boston, Massachusettes, on April 4-5, 1967. TheGeneral Counsel and Respondents appeared at thathearing by counsel and were given full oportunityto examine and cross-examinewitnesses, to in-troduce relevant evidence, to argue orally, and tofile briefs. Since the close of the hearing, briefs hadbeen received from the General Counsel andRespondents, and have been fully considered.Upon the entire record in the case, and my ob-servation of the witnesses, I make the following:FINDINGS OF FACTI.THE BUSINESS OF RESPONDENTSRespondent Michaud Bus Lines, Inc., is, and hasbeen at all times material herein, a cow oration or-ganized under and existing by virtue of^the laws ofthe Commonwealth of Massachusettes. The com-plaint alleges, the answer admits, and I find thatRespondent Michaud Bus Lines, Inc., is engaged inthe business of intrastate and interstate public bustransportation.During the year 1966 Respondenthad a gross revenue in excess of $250,000. Ac-cordingly, I find and conclude thatat all timesmaterial herein Respondent Michaud Bus Lines,Inc., was, and presently is, an employer engaged incommerce within the meaning of the Act.'II.THELABOR ORGANIZATIONS INVOLVEDThe Union, and International Brotherhood ofTeamsters, Chauffeurs and Helpers of America,Local No. 42 ("Teamsters"), are labor organiza-tions within the meaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESFor approximately 25 years prior to October 8,1966,GloucesterAutoBus Company ("AutoBus") was engaged in the business of providing bustransportation.While so engaged,itreceivedauthority from the Massachusettes Department ofPublic Utilities to operate local service in the com-munities of Gloucester,Rockport,Manchester, Es-iFor reasons later noted in the Remedy sectionof thisDecision, I find itunnecessary to pass on the allegationsof the complaintcharging that thethreeRespondents named in thecaption constitutea singleemployer MICHAUD BUS LINES, INC.195sex, and the Cape Ann area, and a license to con-duct charter service within that State. Auto Busalso had contracts to provide school transportation,including a contract to provide such service for thecityof Gloucester.During that 25-year period,Auto Bus had a collective-bargaining relationshipwith the Amalgamated Transit Union and, duringthe last 10 years, with the Union herein.On July 11, 1966, Auto Bus and the Union en-tered into a collective-bargaining agreement for aterm expiring June 30, 1969, governing wages,terms, and conditions of employment of Auto Bus'drivers and mechanics. The agreement contains aunion-security clause and was to be binding uponAuto Bus' successors and assigns. A memorandumsignedby the parties, attached to and made a partof the aforementioned collective-bargaining agree-ment, provided that "[s]hould the Company fail toreceive from the city of Gloucester a release fromits present school bus contract by July 1, 1966, andshould [Auto Bus] not be awarded a new 3-yearcontract by September 1, 1966, the wage provisionsof the collective-bargaining agreement" describedabove "may, at the option of the Company, be can-celled and the wage rates in effect prior to July 1,1966 will be paid until a new agreement on wages isreached." During the last week in August 1966Auto Bus was notified that it would not be awardedthe 3-year contract by the city of Gloucester men-tioned in the memorandum described immediatelyabove. On or about September 1, 1966, that con-tract was awarded to the McNiff Bus Company, astranger to this proceeding.2During the second or third week in September,Hyman Jacobson, president of Auto Bus, met withJ.Alexander Michaud, president of Michaud BusLines, Inc., hereafter exclusively referred to asRespondent, for the purpose of negotiating a sale ofAuto Bus to Respondent, "everything" owned byAuto Bus, "lock, stock and barrel." Michaud in-formed Jacobson he was not interested in the typeof deal because "he had his own union," the Team-sters, that he was not "interested in buying [AutoBus'] problems," but would merely buy its assets.On October 4 Auto Bus entered into an agreementwith Respondent J. A. Michaud Enterprises, Inc.,andRespondentContinentalBus Sales, Inc.,whereby Auto Bus agreed to sell to J. A. MichaudEnterprises,Inc.,theterminalbuildinginGloucester owned by Auto Bus and to sell to Con-tinentalBus Sales, Inc., the 25 buses and garageequipment then owned by Auto Bus. The time forperformance of the agreement was fixed at October10.The deal was consummated and financedthrough George W. Pickering Co. which took titleto all of the Auto Bus property. However, througharrangements with Pickering, Respondent acquireduse of, and on and after October 10 continued touse the Gloucester terminal formerly used by AutoBus, the latter's equipment, and about 20 of the ap-proximately 25 buses used by Auto Bus.'Respondent filed an application or petition withtheMassachusetts Department of Public Utilitiesfor a temporary license of 60 days "for the opera-tion of motor vehicles for the carriage of passengersfor hire over routes in the City of Gloucester andTowns of Rockport, Essex and Manchester." Thepetitioner represented to the Department "that thepurpose of this application is to provide for theunusual, sudden or unforeseen transportation needsin the areas involved and to avoid any interruptioninexistingfacilitiesnow being providedby theGloucester Auto Bus Co.,thepresently dulyauthorized carrier."On October 5, the Depart-ment of Public Utilities granted the temporarylicense requested. Respondent took over the opera-tion of those routes. On November 1, Respondentpetitioned the same department for a permanentcertificateof public convenience and necessityauthorizing the operation of motor vehicles for thecarriage of passengers for hire"over the sameroutes, substantially,as those involved" in the Oc-tober 5 grant of temporary license. The permanentlicense was subsequently granted to Respondent.Though negotiations for the sale of Auto Buswere in progress early in September and resulted inthe agreement for sale on October 4, no noticethereof was given to the Union until October 6. Onthat date, Jacobson wrote Richard Manson, pres-ident of the Union, that Auto Bus would "ceaseoperating on October 9, 1966" and that Jacobsonhad "no doubt that the new operating company willfavor considering individual employment applica-tions."Auto Bus ceased operations on Saturday, Oc-tober 8. Its payroll records reveal that for thepayroll week ending on that day, Auto Bus had 15operators, 4 shop employees, and Edgar Lovely, theGloucester terminal manager. On October 8, 13 ofthe 15 Auto Bus operators and all 4 of its shop em-ployees submitted applications for employment toRespondent. All of these applicants were hired andbegan their employment for Respondent on the fol-lowingMonday, October 10. Of the drivers sohired, nine were still working for Respondent at thetime of the hearing herein in April 1967. Some hadquit,butnonewere fired.Manager Lovelyremained in his position until January 1, 1967. Atthe time of the hearing, Respondent had about 125bus operators and 25 maintenance employees, in-cluding mechanics.On October 17, Michaud met with the employeeswho were working out of the Gloucester terminaland welcomed them to employment by Respon-dent. During the course of the meeting, he told theemployees that he had a contract with the Team-sters with which he "had to abide," and that anynew employees working for Respondent after a 60-2Unless otherwise specified, all further references to dates are to the'The remainingfour or fivebuses were",junkedyear 1966353-177 0 - 72 - 14 196DECISIONSOF NATIONALLABOR RELATIONS BOARDday trial period"would have to join the TeamstersUnion,"that this was required by his contract withthat union.He also told them"that their wages,hours and other conditions of employment wouldhave to conform with those of the Teamsters' con-tract."The contract with the Teamsters referred to byMichaud was entered"as of January 1, 1966" ef-fective from that date until December 31, 1968. Itrecognized the Teamsters as collective-bargainingagent for a unit composed of all bus drivers in theemploy of Respondent and contained the union-security clause described by Michaud in his meet-ing with the Gloucester terminal employees on Oc-tober 17.Its terms varied substantially from thosecontrained in the contract Auto Bus had for itsGloucester terminal employees with the chargingUnion,including a variance in the rate of pay forthe drivers.Itdid not cover the shop employees,mechanics,or their helpers;it specifically excluded"maintenance employees."On October 20, Michaud had a conference withJoseph P. Fahey,executive board member of theUnion's International organization,a meeting whichhad been arranged by the president of the chargingUnion.Fahey told Michaud that the 3-year contractthat the Union had with Auto Bus contained "asuccessor clause,"but that by reason of the "con-tingency" in that contract pertaining to Auto Bus'failure to"get the school work in Gloucester," theUnion"would sit down and renegotiate the wages"withRespondent.Duringtheconversation,Michaud told Fahey that"Michaud Bus Linesdidn't take over anything-that the Continental BusCompany bought the buses, that the Michaud En-terprises bought the gargage,and that the[PublicUtilityDepartment]had requested[Michaud] tooperate the service because Gloucester Auto Bushad notified them that they were going to discon-tinue operations."Michaud repeated that he had "acontract with the Teamsters and all his employeeswere supposed to be members of the Teamsters."Respondent's answer does not deny the allega-tion in the complaint that Respondent,on and afterOctober 20, refused to bargain with the Union asthe exclusive representative of the drivers andmechanics employed at the Gloucester terminal. Inaddition,the testimony is undisputed that at alltimes relevant herein the Union was the dulydesignated representative of those employees andthere is nothing in the record to indicate, nor isthere any contention,thatMichaud or Respondenthad any doubt about the Gloucester terminal em-ployees' designation of the Union as their collec-tive-bargaining representative.Respondent's af-firmatively pleaded defense is that by reason of theTeamsters'contract,Respondent is "obligated ...by law...to [enforce]the provisions of said con-tract"on the Gloucester terminal employees, in-cluding the union-security provisions of that agree-ment.Issues and Concluding FindingsIn the stateof the recordfound above, I am inagreement with the views expressed in Respon-dent's brief that,with respect to the refusal-to-bar-gain allegations of the complaint,the fundamentalissues are: (1) Is Michaud Bus Lines the"succes-sor" toAutoBus? (2)Is the unit [of all drivers andmechanics employed at the Gloucester terminal] anappropriate one in the present circumstances? Ifboth questions are answeredaffirmatively,Respon-dent must be found guiltyof violationsof Section8(a)(1) and(5) of the Act.With respect to the first issue so posed,the factsheretofore found pertaining to the acquisition ofAutoBus compel the conclusion that Respondentwas, and is,the successorto AutoBus. It is nowunquestionably settled that"where there issubstan-tial continuityin theidentity ofthe employing en-terprise,the purchasing employer isbound torecognize and bargainwiththe incumbent union"as the successor employer.(Emphasis supplied.)Randolph RubberCompany, Inc.,152 NLRB 496,499;West Suburban TransitLines, Inc.,158 NLRB794. And, in resolving whether there is such sub-stantial continuity,"[t]he controlling fact in eachcase is...whether the employment enterprise sub-stantially or essentially continues under the newownership as before.CruseMotors, Inc.,105NLRB242, 247;Glenn Goulding,d/b/a Fed-Mart,165 NLRB 202, footnote 3.Here,Respondent,on and after October 10, con-tinued the operationsof AutoBus, including itsGloucester terminal and garge,without significantchange in any material respect.'It acquired all thephysical assets ofAutoBus; it continues to operatethe routesrun by AutoBus on the last day of itsoperations and presumably charges the same fares;itobtained state licenses to operate the Auto Busroutes; it continued to employ substantially all theemployeesofAutoBus.Whateverminimalchanges,if any,thatwere made by Respondent,these factors do not alter thebasic similarityof itsnewly acquired Gloucester terminal operations tothatof AutoBus.Washington Suburban Lines,114NLRB 808, 814-815. "The controlling fact" re-mains,i.e., that "the employment enterprise sub-stantially or essentiallycontinuedunder the newownership as before."Cruse Motors, Inc., supra;N.L.R.B.v.KiddieKover Manufacturing Co.,105 F.2d 179, 183 (C.A.6);McFarland & Hul-linger,131NLRB 745, 751. By reason of all theforegoing,I find and conclude that Respondent onOctober 10 became, and presently is, thesuccessor4Respondent's headquarters are located in Salem, about 18 miles fromGloucester Its Haverhillgarage isabout 25 miles from Gloucester, and itsNew Hampshire location is"better than50 miles" away MICHAUD BUS LINES, INC.197of Auto Bus.Overnite Transportation Company,157 NLRB 1153, enfd. 372 F.2d 765 (C.A. 4).Giving effect to thatstatus,Ifurther concludethat unless,by reason of Respondent's acquisitionof AutoBus, the unitcovered by the Union's con-tractwithAuto Bus is no longer apppropriate,Respondent's successorship carried with it theobligation to grant the Union exclusive recognitionascollective-bargainingrepresentativeof theGloucester terminal employees for at least the termof the Union's existingcontract with Auto Bus.Shamrock Dairy, Inc.,124 NLRB 494;Hexton Fur-nitureCompany,111NLRB 342;OilfieldMain-tenance Co., Inc.,142 NLRB 1384, 1387(in rethePipefitters).Though the appropriateness of the Gloucesterterminal units is placed inissueby Respondent'sanswer, the entire record and Respondent's briefmake it clear that this issueis raisedonly becauseRespondent seeks to impose on the aforementionedterminal employees itssystemwideunit of driverscovered by its contract with the Teamsters.6 In anyevent,the singleterminal unit constitutes an ap-propriateunit.As the transportation industry'sanalogue of the single "plant" unit, one on the unittypes designated in Section 9(b) of the Act as ap-propriate for collective-bargaining purposes, it ispresumptively appropriate. Indeed, its composi-tion, viewed in light of its adoptions in the currentcollective-bargainingagreement between Auto Busand the Union and the long collective-bargaininghistoryrecognizingthat unit, the conclusion is com-pelled that the unit alleged in the complaint is ap-propriate. "Moreover, evenassuming thatthe uniturged by [Respondent] ... may be the most ap-propriateunit, this does not establishitastheonlyappropriate[unit]. It has not been the Board's pol-icy to compel [employees to accept] representationin the most comprehensive grouping, or indeed inany larger unit,unless an appropriateunit compati-ble with thatrequesteddoes not exist." (Emphasissupplied.)Dixie BelleMills, Inc.,139 NLRB 629,631. Here,such a unit exists.As indicated above, it is apparently the conten-tion ofRespondent, though not so articulated, thatboth the drivers and mechanicsworking out of theGloucesterterminalshould be accreted to andbecome part of the unit ofdriverscovered by theTeamsters' contract. For the reasons that follow Ireject this contention and defense.Though Respondent, in itsbrief,makes an ap-pealing argumentfor the desired accretion, con-siderationmust also be given to the rights of theemployees involved.As the Supreme Courtrecently stated: "Em loyees and the union whichrepresentsthem, ordinarily do not take part innegotiationsleading to a change in ... ownership.The negotiations will ordinarily not concern thewell-being of the employees, whose advantage ordisadvantage,potentially great, will inevitably beincidentalto themainconsiderations. The objec-tivesofnationallaborpolicy,reflected inestablished principles of federal law, require thatthe rightful prerogative of owners independently torearrange their businessesand even eliminate them-selves as employers be balanced by some protectionto the employees from a sudden change in the em-ployment relationship...."JohnWiley & Sons v.Livingston,376 U.S. 543, 549.Section 7 of the Act guarantees all employees"the right ... to bargain collectively throughrepresentatives of their own choosing." Obedienceto,andexerciseof, this right, insures "that thewishes of small groups of employees no longer willbe thwarted by the numerical superiority" of alarger unit"without first being afforded an oppor-tunity to express their true desires."FredricksonMotor Express Corporation,121 NLRB 32;Petersenand Lytle,60 NLRB 1070;The Zia Company,108NLRB 1134;The Item Company,113 NLRB 67.Here,without consulting or allowing the em-ployees involved to express a preference as towhether they desired representation by the Team-sters, this opportunity was foreclosed by their Em-ployer's preemptory decision to impose a collec-tive-bargaining representative on them other thanthe Union that had lawfully represented them for25 years, apparently to their complete satisfaction.Notwithstanding all that has been noted above,there was machinery available which might provideRespondent with all the relief to which it waslegally entitled. Thus, the Board's Rules and Regu-lations,Section102.60(b),102.61(d),and102.63(b), provides every employer with a detailedprocedure for "clarification of an existing bargain-ing unit." If such a proceeding were here initiated,the Board might conclude, after hearing all theparites,thatRespondent's systemwide unit ofdriverswas appropriate thereby bringing theGloucesterterminaldrivers into that broad unit ofdrivers.On the other hand, the Board mightvalidate the continuance of the existing terminalunitor order anelectionamong the Gloucester ter-minalemployees to determine whether they desiredcontinuedcombined or separate representation bythe Union, the Teamsters, or by no labor organiza-tion.SeeHumble Oil & Refining Co.,153 NLRB1361, and itssequel,McGuire v. Humble Oil &Refining Co.,355 F.2d 352 (C.A.2); Brotherhoodof Locomotive Firemen,145 NLRB 1521, 1523, andfootnote 5. Insteadof resorting to these legalmeans,Respondent not only arbitrarilyimposed anew collective-bargaining agent on an existing unitof itsdrivers,but also soughtto include theAll drivers and mechanics employed at that terminalThe unit in that contract consists of"allRegularand Spare Operatorsin the employof MichaudBus Lines,Inc " The term "Operators" isdefined in that agreement as applyingto "Motor Coach (Bus) Operators(Drivers) only "rFredrickson Motor Express Corporation,121 NLRB32, Beaumont Forg-ing Company,110 NLRB 2200 198DECISIONSOF NATIONALLABOR RELATIONS BOARDGloucester terminalmechanicsin a unit which didnotinclude mechanics.Such accretion is not per-mitted.William Penn Broadcasting Company,93NLRB 1104; see alsoWhite Front Sacramento, Inc.,166 NLRB 44.On the entire record,Iconclude that by refusingon and after October 20 to bargain with the Unionas the collective-bargaining representative of theGloucesterterminaldriversandmechanics,Respondent violated Section 8(a)(1) and(5) of theAct. I further conclude that,by unilaterally chang-ing the rate of pay and other conditions of employ-ment of those employees,and by requiring them tobecome members of the Teamsters in order tomaintain employment,Respondent violated thesame section of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESThe activities of Respondent set forth in sectionIII,above,have a close,intimate,and substantialrelation to trade, traffic,and commerce among theseversal States,leading to labor disputes burdeningand obstructing commerce and the free flow ofcommerce.CONCLUSIONS OF LAWUpon the foregoing findings of fact and the entirerecord in the case,Imake the following conclusionsof law:1.Michaud Bus Lines, Inc., designated asRespondent herein,isan employer within themeaning of Section2(2) of the Act,engaged incommerce within the meaning of Section 2(6) and(7) of the Act.2.Amalgamated Transit Union,Division 1170,AFL-CIO,is a labor organization within the mean-ing of Section2(5) of the Actadmitting employeesof Respondent to membership.3.Alldriversandmechanics employed atRespondent'sGloucester,Massachusetts,terminal,excluding all office clerical employees,professionalemployees,guards, and supervisors as defined inthe Act,constitute a unit appropriate for the pur-poses of collective bargaining within the meaning ofSection 9(b) of the Act.4.At all times material herein,the aforemen-tioned Union has been entitled to recognition as theexclusive representative of Respondent's employeeswithin the unit described above for the purposes ofcollective bargaining with respect to rates of pa ,wages, hours of work,and other terms and condi-tions of employment.5.By refusing,on and after October 20, 1966, torecognize and bargain with the Union as the collec-tive-bargaining representative of the employees inthe unit described above with respect to rates ofpay, wages,hours of work,and other terms andconditions of employment,Respondent violatedSection 8(a)(1) and(5) of the Act.6.By unilaterally changing the wage rates,terms, and conditions of employment of the em-Kloyees in the above-described unit,Respondentas engaged,and is engaging,in violations of Sec-tion 8(a)(1) of the Act.7.By requiring the employees in the above-described unit to aquire and maintain membershipinTeamsters as a condition of employment,Respondent violated Section 8(a)(1) of the Act.8.The aforesaid unfair labor practices are unfairlabor practices within the meaning of Section 2(6)and (7)of the Act.THE REMEDYSince it has been found that Respondent com-mitted,and continues to commit,unfair labor prac-tices, it is recommended that the Board issue anorder requiring Respondent to cease and desisttherefrom and take certain affirmative action, in-cluding the posting of appropriate notices, designedto effectuate the policiesof the Act.General Counsel,inhisbrief,urges that byreason of the Supreme Court Decision inWiley &Sons v.Livingston,376 U. S. 543,Respondentshould be required "to give force and effect" to theUnion's contract with Auto Bus expiring on June30, 1969.Idisagree.All that the Court decreed intheWileycase was to require a successor corpora-tion, achieved throughmergerwith another cor-poration,to submit a dispute to arbitration in ac-cordance with the arbitration provisions containedin the collective-bargaining agreement executed byitspredecessor.Analysis of that decision demon-strates that the Supreme Court made it clear that itwas a highly restrictive decree.The Courtorderedcompliance with the arbitration clause in order to$ive recognition to "the central role of arbitrationin effectuating national labor policy" and in orderto give effect to that policy"as a substitute for testsof strength between contending forces."Indeed, ittook pains to point out it did"not hold that ineverycase in which the ownership or corporate structureof an enterprise is changed, [that] the duty to ar-bitrate survives.p (Emphasis supplied.)The limitedextent which I have ascribedtoWiley v.Livingstonis in accord with the views and decision of the courtof appeals inOverniteTransportationCo.v.N.L.R.B.,372 F.2d 765 (C.A. 4). See alsoGlennGoulding,d/bla Fed-Mart,165 NLRB 202, footnote2,where theBoard rejecteda TrialExaminer's"conclusionthatWiley v. Livingstonrequires theconclusion"that a successor is boundipso factobythe contract entered intoby itspredecessor.In any event,by reasonof AutoBus' failure toget a new Gloucester school contract,its existingagreement with the Union is presently without anyprovision for wage rates.Itwill be recalled thatAutoBus' contract with the Union contemplatedthat contingency and made provision for "a newagreement on wages." The recordbeing devoid of MICHAUD BUS LINES, INC.any evidence that such agreement was reached orever attempted,there is nothing,at least on thatsubject, to which I can "give force and effect" asrequested by the General Counsel.' Indeed, as haspreviously been found, the Union recognied thisdilemma onOctober 20when it askedMichaud to"sit down and renegotiate the wages."With respectto Respondent's relationship with the Union there-fore, it will only be recommended that RespondentrecognizetheUnionascollective-bargainingrepresentative of the employees in the Gloucesterunit and, upon demand,to bargain with it concern-ing ratesof pay,wages,hours of employment, andother conditions of employment for the employeesin that unit.With respect to the posting of notices that will berequired by the recommended order that follows, Ihave purposely excluded therefrom any obligationwith respect thereto on the part of the other twoRespondents herein,Continental Bus Sales, Inc.,and J.A. Michaud Enterprises,Inc. Their activitiesreflected in the preceeding findings of fact make itclear that they had nothing to do with the unlawfulactivities with which we are concerned. These twocorporationswere the mere conduitsby whichRespondent Michaud Bus Lines,Inc., acquired thebusinessof AutoBus. For that purpose there wasno need to make them parties to the proceeding,nor does that role make them and Michaud BusLines,Inc., a singleemployer. Accordingly, I con-clude that the recommended remedial action andnotice signed and posted by Respondent MichaudBus Lines,Inc., is sufficient.RECOMMENDED ORDERUpon the foregoing findings of fact and conclu-sions of law,and upon the entire record in the case,it is recommended that the Board orders Respon-dentMichaud Bus Lines,Inc., together with itsagents, successors,and assigns, shall:1.Cease and desist from:(a)Refusing to recognize and bargain collective-ly with Amalgamated Transit Union,Division 1170,AFL-CIO,as the exclusive representative of alldrivers and mechanics employed at its Gloucesterterminal, excluded all office clerical employees,professional employees,guards, and supervisors asdefined inthe Act.(b) Requiring any of the employees in theabove-described unit to acquire or maintain mem-bership in the Teamsters as a condition of employ-ment unless and until said Union is certified as col-lective-bargaining representative of said employees.(c) Instituting changes in wages or other termsand conditions of employment of its said em-ployees, without first notifying,consulting,and bar-gaining with the Union concerning such changes." For the effect of this vacuum in appraisingWiley vLivingston,seeGlenn Goulding,d/b/a Fed-Mart, supra199(d) In any like or related manner interferingwith, restraining, or coercing its employees in theexercise of their right to self-organization, to form,join,or assist unions, to bargain collectivelythrough representatives of their own choosing, toengage in concerted activities for the purposes ofcollective bargaining or other mutual aid or protec-tion, or to refrain from such activities, except to theextent that such right may be affected by an agree-ment requiring union membership as a condition ofemployment, as authorized in Section 8(a)(3) ofthe National Labor Relations Act, as amended bythe Labor-Management Reporting and DisclosureAct of 1959.2.Take the following affirmative action, which Ifind will effectuate the policies of the Act:(a)Upon request, bargain collectively withAmalgamatedTransitUnion,Division1170,AFL-CIO, as the exclusive representative of all em-ployees in the appropriate unit as found above and,if an understanding is reached, embody such un-derstanding in a signed agreement.(b) Post at its terminal in Gloucester, Mas-sachusetts, copies of the attached notice marked"Appendix."8 Copies of said notice, on forms pro-vided by the Regional Director for Region 1, afterbeing duly signed by Respondent's representative,shall be posted by Respondent immediately uponreceipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, in-cluding all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby the Respondent to insure that said notices arenot altered,defaced, or covered by any othermaterial.(c)Notify the said Regional Director, in writing,within 20 days from the date of service of thisRecommended Decision and Order of what stepsRespondent has taken to comply herewith.10In the event that this RecommendedOrder is adopted by theBoard, thewords "a Decision and Order"shall be substituted for the words "theRecommended Order of a Trial Examiner" in the notice In the furtherevent that the Board'sOrder isenforcedby a decreeof a United StatesCourt of Appeals,the words"a Decree of the United StatesCourt of Ap-peals Enforcing an Order"shall be substituted for the words"a Decisionand Order."10 In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read: "Notifysaid Regional Director, inwriting,within 10 days from the dateof this Order,what steps Respondenthas takento comply herewith."APPENDIXNOTICE To ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Boardand in order to effectuate the policies of the Na-tional Labor Relations Act, as amended, we herebynotify our employees that:WE WILL NOT refuse to recognize and bar-gaincollectivelywithAmalgamated Transit 200DECISIONSOF NATIONALLABOR RELATIONS BOARDUnion, Division 1170, AFL-CIO, as the exclu-sive bargaining representative of the employeesin the following appropriate unit:All drivers and mechanics employed bytheundersignedEmployeratitsGloucester,Massachussets, terminal, ex-cludingallofficeclericalemployees,professional employees, guards, and super-visors as defined in the Act.WE WILL NOT institute changes in wages orother terms and conditions of employment ofour employees in that unit without first notify-ing, consulting, and bargaining with the above-named Union concerning such changes.WE WILL NOT require any of our employeesin the above-described unit to become mem-bers of any other labor organization unless anduntil such other labor organization is certifiedby the National Labor Relations Board as theexclusive bargaining representative of such em-ployees.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce the em-ployees in the excercise of their right to self-or-ganization, to form, join, or assist unions, tobargain collectively through representatives oftheir own choosing, to engage in concerted ac-tivities for the purposes of collective bargain-ing or other mutual aid or protection, or torefrain from such activities, except to the ex-tent that such right may be affected by anagreement requiring union membership ascondition of employment, as authorized in Setion 8(a)(3) of the National Labor RelatioiAct, as amended by the Labor-ManagemeiReporting and Disclosure Act of 1959.WE WILL, upon request, bargain collectivewithAmalgamated Transit Union, Divisio1170, AFL-CIO, as the exclusive bargaininrepresentative of all employees in the al:propriate unit as found above, and, if an urderstanding is reached,embody such understanding in a signed agreement.MICHAUD Bus LINES, INC(Employer)DatedBy(Representative) (Title)This notice must remain posted for 60 consecutive days from the date of posting and must not bealtered, defaced, or covered by any other material.If employees have any question concerning thisnotice or compliance with its provisions, they maycommunicate directly with the Board's RegionalOffice, 20th Floor, John F. Kennedy Federal Build-ing, Cambridge and New SudburyStreets, Boston,assachusett 02203, Telephone 223-3300.